UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – March 31, 2016 Item 1: Reports to Shareholders Semiannual Report | March 31, 2016 Vanguard Strategic Equity Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 25 Trustees Approve Advisory Arrangement. 27 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2016 Total Returns Vanguard Strategic Equity Fund 3.38% MSCI US Small + Mid Cap 2200 Index 5.06 Mid-Cap Core Funds Average 3.97 Mid-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance September 30, 2015, Through March 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Strategic Equity Fund $30.82 $28.42 $0.507 $2.967 1 Chairman’s Letter Dear Shareholder, Amid considerable stock market volatility, Vanguard Strategic Equity Fund returned 3.38% for the six months ended March 31, 2016. The fund’s benchmark, the MSCI US Small + Mid Cap 2200 Index, returned 5.06%, and the average return for its peers was 3.97%. Anyone hoping that the financial markets might become a bit more settled after the Federal Reserve’s long-anticipated rate increase—announced December 16—would have been disappointed. Stocks retreated from December through mid-February before rebounding to finish the period higher. These sharp shifts led investors to favor safer assets, a trend that generally benefited larger-capitalization stocks and more defensive sectors. Returns for the fund ranged from double-digit gains in utilities and materials to a double-digit decline in energy. Compared with its benchmark, the fund displayed strong stock selection in the health care sector, which was offset by subpar returns from its energy, consumer staples, and consumer discretionary holdings. Stocks charted an uneven course en route to a solid outcome The broad U.S. stock market returned about 7% for the six months. The period began and ended strongly, with fluctuations in the middle as China’s economic slowdown and falling oil and commodity prices worried investors. Stocks rallied in March as investors again seemed encouraged by news about monetary policy, especially after the Fed indicated that it would raise interest rates fewer times in 2016 than previously anticipated. International stocks returned about 3% for the period after surging more than 8% in March. Stocks from emerging markets and from developed Pacific markets outperformed developed European stocks, which were nearly flat. U.S. dollar-based investors benefited as many foreign currencies strengthened against the dollar, a turnabout from the trend of recent years. Bonds produced gains following a subpar start The broad U.S. taxable bond market returned 2.44% for the fiscal half year. Returns were weak in the first three months, which culminated with the Fed’s quarter-percentage-point interest rate increase in December. But with stocks volatile and the Fed indicating it would proceed cautiously with future rate hikes, bonds rallied in the final three months. The yield of the 10-year U.S. Treasury note closed at 1.77% at the end of March, down from 2.05% six months earlier. (Bond prices and yields move in opposite directions.) Market Barometer Total Returns Periods Ended March 31, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 7.75% 0.50% 11.35% Russell 2000 Index (Small-caps) 2.02 -9.76 7.20 Russell 3000 Index (Broad U.S. market) 7.30 -0.34 11.01 FTSE All-World ex US Index (International) 3.09 -8.53 0.70 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.44% 1.96% 3.78% Barclays Municipal Bond Index (Broad tax-exempt market) 3.20 3.98 5.59 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.08 0.04 CPI Consumer Price Index 0.08% 0.85% 1.28% 3 Returns for money market funds and savings accounts remained limited by the Fed’s still-low target rate of 0.25%–0.5%. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned almost 7%. Like stocks, international bond returns for U.S.-based investors benefited from dollar weakness. Even in local currencies, however, international bond returns were solidly positive, boosted in part by additional stimulus measures in Europe and Asia to combat weak growth and low inflation. Selection among consumer-related stocks crimped the fund’s return Vanguard Quantitative Equity Group, the fund’s advisor, uses a disciplined, data-driven process to assess the relative attractiveness of stocks—with the goal of providing a long-term return greater than that of the benchmark while tightly controlling risk. Similar to a traditional fund manager, QEG analyzes criteria that research has shown can contribute to long-term outperformance, including valuation, revenue and earnings growth, dividend policy, reinvestment decisions, and balance sheet quality. A proprietary computer model helps QEG systematically screen and rank stocks within each of the industry groups in the fund’s investable universe—in this case, well over 2,000 small- and mid-cap stocks. This investment process has been developed and refined over more than three decades, and is supported by an experienced in-house research team. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Strategic Equity Fund 0.21% 1.18% The fund expense ratio shown is from the prospectus dated January 28, 2016, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2016, the fund’s annualized expense ratio was 0.19%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Mid-Cap Core Funds. 4 QEG generally keeps your fund’s sector exposures aligned closely with those of the index; it doesn’t favor or shun a particular sector in the attempt to improve performance relative to the benchmark. Positioning within industry sub-groups can make a difference, but what often matters more is how the fund’s 400-plus holdings perform. This strategy has produced above-benchmark returns for the fund over its last five fiscal years, but, as with any active Vanguard’s growth translates into lower costs for you Research indicates that lower-cost investments have tended to outperform higher-cost ones. So it’s little wonder that funds with lower expense ratios—including those at Vanguard—have dominated the industry’s cash inflows in recent years. Vanguard has long been a low-cost leader, with expenses well below those of many other investment management companies. That cost difference remains a powerful advantage for Vanguard clients. Why? Because a lower expense ratio allows a fund to pass along a greater share of its returns to its investors. What’s more, as you can see in the chart below, we’ve been able to lower our costs continually as our assets under management have grown. Our steady growth has not been an explicit business objective. Rather, we focus on putting our clients’ interests first at all times, and giving them the best chance for investment success. But economies of scale—the cost efficiencies that come with our growth—have allowed us to keep lowering our fund costs, even as we invest in our people and technology. The benefit of economies of scale 5 investment strategy, it works better under some market conditions than others. For the six months under review, the fund trailed its benchmark, as investors’ concerns about the global macroeconomic environment took precedence over company-specific fundamentals. Compared with the benchmark, the fund’s health care holdings were a bright spot. The screening process here led to outperformance in the biotechnology segment and among tools and services stocks in the life sciences field. At the other end of the spectrum, the fund lagged in the beleaguered energy sector. Some of the fund’s refining and marketing holdings struggled amid a gasoline glut and refinery production cutbacks. The screening process met with even less success among consumer-related stocks. In consumer staples, food producers and retailers in particular disappointed. And in consumer discretionary, stocks in the auto parts, footwear, and hospitality segments weighed on the fund’s performance. The Advisor’s Report that follows this letter provides additional details about the management of the fund during the fiscal half year. Consider rebalancing to manage your risk Let’s say you’ve taken the time to carefully create an appropriate asset allocation for your investment portfolio. Your efforts have produced a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance. But what should you do when your portfolio drifts from its original asset allocation as the financial markets rise or fall? Consider rebalancing to bring it back to the proper mix. Just one year of outsized returns can throw your allocation out of whack. Take 2013 as an example. That year, the broad stock market (as measured by the Russell 3000 Index) returned 33.55% and the broad taxable bond market (as measured by the Barclays U.S. Aggregate Bond Index) returned –2.02%. A hypothetical portfolio that tracked the broad domestic market indexes and started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing to bring your portfolio back to its original targets would require you to shift assets away from areas that have been performing well toward those that have been falling behind. That isn’t easy or intuitive. It’s a way to minimize risk rather than maximize returns and to stick with your investment plan through different types of markets. (You can read more about our approach in Best Practices for Portfolio Rebalancing at vanguard.com/research.) It’s not necessary to check your portfolio every day or every month, much less rebalance it that frequently. It may be more appropriate to monitor it annually or semiannually and rebalance when your allocation swings 5 percentage points or more from its target. 6 It’s important, of course, to be aware of the tax implications. You’ll want to consult with your tax advisor, but generally speaking, it may be a good idea to make any asset changes within a tax-advantaged retirement account or to direct new cash flows into the underweighted asset class. However you go about it, keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan you’ve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 13, 2016 7 Advisor’s Report For the fiscal half year ended March 31, 2016, Vanguard Strategic Equity Fund had a total return of 3.38%, underperforming its benchmark by 1.68 percentage points. Overall, stocks fared well during the period, with the broad U.S. equity market, as measured by the MSCI US Investable Market Index, returning 7.31%. (Index returns are based on MSCI indexes.) Large-capitalization stocks performed better than smaller-caps, and value-oriented stocks outpaced growth stocks. Developed market equities didn’t do as well as their U.S. counterparts. Emerging markets stocks staged a recovery compared with the prior six-month period, climbing more than 6%. Performances by sector within the benchmark were mixed. The best performers were utilities, consumer staples, and materials, while energy and health care posted declines. In late 2015, the U.S. economy continued to grow, but at a slower pace. Fourth-quarter real GDP came in at 1.4%, compared with 2.0% in the third quarter, with the deceleration attributed primarily to downturns in nonresidential fixed investment, exports, and state and local government spending. Corporate profits decreased 8.1% in the final quarter of 2015, reflecting the largest quarterly decline since the first quarter of 2011. However, the U.S. job market improved further. In March, total nonfarm payrolls rose by 215,000, and the unemployment rate stood at 5.0%. Oil prices declined significantly in the first quarter of 2016 but have since recovered, increasing over 40% from their mid-February low. This volatility spilled over into the global stock markets, as they saw similar price movements in the same quarter. The U.S. Federal Reserve raised interest rates in December, after keeping rates near zero since 2008. Additional interest rate hikes are expected later this year, but changes are likely to be gradual and will depend on global economic data. Meanwhile, several of the world’s central banks, including the European Central Bank and the Bank of Japan, are experimenting with negative interest rates in an attempt to spur economic growth. Although we seek to understand the impact of macroeconomic factors on portfolio performance, our investment process is centered on specific stock fundamentals. We use a disciplined, quantitative approach, not technical analysis of stock price movements. Our model aims to systematically identify stocks within each industry group in our investment universe that are more likely to exhibit long-term outperformance. Our model focuses on five key themes that we believe attractive stocks tend to exhibit: high quality (healthy balance sheets and consistent cash flow generation); effective management decisions regarding the use of capital (sound investment policies that favor internal over external funding); consistent earnings growth (a demonstrated ability to increase earnings year 8 after year); strong momentum (a market confirmation of our view); and reasonable valuations (we try to avoid overpriced stocks). This framework helps us to identify and take advantage of inefficiencies in the market caused by persistent biases in investor behavior. Using the results of our model, we then construct and review our portfolio daily with the goal of maximizing expected return while minimizing exposure to risks that our research indicates do not improve returns, such as deviations from sector weightings relative to the benchmark. For this period, the management decisions, quality, and valuation components of our model made positive contributions to performance. The growth and momentum components of the model, however, did not perform as expected. As a result, our stock selection was positive in three sectors, more or less flat in two, and negative in five. The strongest selection results were in health care, utilities, and materials; the poorest results were in consumer discretionary, consumer staples, and energy. At the individual stock level, the largest performance contributions came from overweight positions in Affymetrix, Ionis Pharmaceuticals, and Charles River Laboratories. (As of the end of the period, Affymetrix and Ionis Pharmaceuticals were no longer held by the fund.) In addition, when comparing the portfolio’s performance with that of its benchmark, we benefited from underweighting or avoiding poorly performing stocks such as Endo International and Alkermes plc. Unfortunately, we were not able to avoid all bad performers. Overweight positions in Outerwall, Skechers U.S.A., and American Axle & Manufacturing Holdings detracted from results. Also, underweighting Mattel and Michael Kors Holdings, which were not identified for inclusion in the fund by our model, hurt our overall performance relative to our benchmark. We continue to believe that constructing a portfolio that focuses on the key fundamentals described above will benefit investors over the long term, while recognizing that risk can reward or punish us in the near term. We look forward to the second half of the fiscal year, feeling that the fund offers a strong mix of stocks with attractive valuation and growth characteristics relative to its underlying benchmark. We thank you for your investment. Portfolio Managers: Michael R. Roach, CFA James P. Stetler, Principal Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies April 19, 2016 9 Strategic Equity Fund Fund Profile As of March 31, 2016 Portfolio Characteristics MSCI US DJ Small + U.S. Total Mid Cap Market Fund 2200 Index FA Index Number of Stocks 398 2,166 3,900 Median Market Cap $4.1B $6.2B $52.5B Price/Earnings Ratio 18.1x 27.1x 21.8x Price/Book Ratio 2.3x 2.4x 2.7x Return on Equity 14.0% 13.4% 17.5% Earnings Growth Rate 13.5% 10.3% 8.0% Dividend Yield 2.0% 1.7% 2.1% Foreign Holdings 0.6% 0.0% 0.0% Turnover Rate (Annualized) 68% — — Ticker Symbol VSEQX — — Expense Ratio 1 0.21% — — 30-Day SEC Yield 1.70% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) MSCI US Small + DJ Mid Cap U.S. Total 2200 Market Fund Index FA Index Consumer Discretionary 16.1% 16.3% 13.6% Consumer Staples 5.1 5.1 9.2 Energy 4.4 4.5 6.1 Financials 22.5 22.4 17.4 Health Care 9.8 9.7 13.7 Industrials 14.1 14.2 10.7 Information Technology 15.4 15.4 20.1 Materials 5.8 5.8 3.2 Telecommunication Services 0.9 0.9 2.5 Utilities 5.9 5.7 3.5 Volatility Measures MSCI US DJ Small + U.S. Total Mid Cap Market 2200 Index FA Index R-Squared 0.97 0.90 Beta 0.98 1.05 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Tyson Foods Inc. Packaged Foods & Meats 1.1% FirstEnergy Corp. Electric Utilities 1.0 Sealed Air Corp. Paper Packaging 1.0 Avery Dennison Corp. Paper Packaging 0.9 Cintas Corp. Diversified Support Services 0.9 Best Buy Co. Inc. Computer & Electronics Retail 0.9 Everest Re Group Ltd. Reinsurance 0.9 Centene Corp. Managed Health Care 0.9 Leggett & Platt Inc. Home Furnishings 0.9 Darden Restaurants Inc. Restaurants 0.9 Top Ten 9.4% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 28, 2016, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2016, the annualized expense ratio was 0.19%. 10 Strategic Equity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2005, Through March 31, 2016 Average Annual Total Returns: Periods Ended March 31, 2016 Inception One Five Ten Date Year Years Years Strategic Equity Fund 8/14/1995 -5.85% 11.60% 6.25% See Financial Highlights for dividend and capital gains information. 11 Strategic Equity Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (16.1%) Best Buy Co. Inc. 1,617,700 52,478 Leggett & Platt Inc. 1,065,132 51,552 Darden Restaurants Inc. 768,861 50,976 American Eagle Outfitters Inc. 3,020,800 50,357 Big Lots Inc. 978,700 44,325 Cooper Tire & Rubber Co. 1,006,961 37,278 Abercrombie & Fitch Co. 1,103,978 34,819 Hasbro Inc. 423,500 33,922 Foot Locker Inc. 458,914 29,600 ^ Outerwall Inc. 791,143 29,264 * American Axle & Manufacturing Holdings Inc. 1,878,039 28,903 DR Horton Inc. 720,000 21,766 * NVR Inc. 12,200 21,135 Brinker International Inc. 438,698 20,158 * Boyd Gaming Corp. 956,570 19,763 * Helen of Troy Ltd. 186,200 19,307 ^ World Wrestling Entertainment Inc. Class A 1,055,512 18,640 * Express Inc. 857,029 18,349 * Michael Kors Holdings Ltd. 317,049 18,059 * Smith & Wesson Holding Corp. 675,680 17,987 * Skechers U.S.A. Inc. Class A 570,084 17,359 Carter’s Inc. 157,366 16,583 Nordstrom Inc. 284,755 16,291 * Madison Square Garden Co. Class A 96,884 16,118 Whirlpool Corp. 82,767 14,926 Jack in the Box Inc. 226,522 14,468 Market Value • Shares ($000) Wyndham Worldwide Corp. 171,748 13,127 PVH Corp. 131,400 13,017 * Penn National Gaming Inc. 761,419 12,708 News Corp. Class B 956,072 12,668 * Strayer Education Inc. 257,500 12,553 * MSG Networks Inc. 662,218 11,450 Interpublic Group of Cos. Inc. 498,620 11,443 Gannett Co. Inc. 688,059 10,417 Nutrisystem Inc. 495,102 10,333 * BJ’s Restaurants Inc. 242,200 10,068 Caleres Inc. 351,900 9,955 Tower International Inc. 341,290 9,283 News Corp. Class A 708,200 9,044 GameStop Corp. Class A 252,100 7,999 Cablevision Systems Corp. Class A 189,800 6,263 ^ Cracker Barrel Old Country Store Inc. 40,000 6,107 * Denny’s Corp. 553,200 5,731 Cato Corp. Class A 137,900 5,316 Bloomin’ Brands Inc. 294,100 4,962 Sinclair Broadcast Group Inc. Class A 149,615 4,601 * Burlington Stores Inc. 75,266 4,233 Sturm Ruger & Co. Inc. 60,630 4,146 * Michaels Cos. Inc. 123,800 3,463 * Grand Canyon Education Inc. 67,652 2,891 AMC Entertainment Holdings Inc. 100,600 2,816 Children’s Place Inc. 32,600 2,721 Cheesecake Factory Inc. 47,873 2,542 * Pinnacle Entertainment Inc. 58,041 2,037 DineEquity Inc. 18,571 1,735 Oxford Industries Inc. 21,200 1,425 * Liberty Media Corp. Class A 36,464 1,409 Ethan Allen Interiors Inc. 42,962 1,367 * Unifi Inc. 44,600 1,022 12 Strategic Equity Fund Market Value • Shares ($000) * ServiceMaster Global Holdings Inc. 26,200 987 Libbey Inc. 43,000 800 935,022 Consumer Staples (5.1%) Tyson Foods Inc. Class A 946,696 63,107 ^ Cal-Maine Foods Inc. 812,700 42,187 Bunge Ltd. 586,161 33,218 Dean Foods Co. 1,676,787 29,042 * SUPERVALU Inc. 3,937,323 22,679 Clorox Co. 146,505 18,468 * USANA Health Sciences Inc. 131,000 15,906 * Pilgrim’s Pride Corp. 577,077 14,658 *,^ Herbalife Ltd. 206,513 12,713 ConAgra Foods Inc. 284,400 12,690 Ingles Markets Inc. Class A 228,951 8,586 Universal Corp. 120,500 6,846 ^ Natural Health Trends Corp. 205,201 6,802 Fresh Del Monte Produce Inc. 99,841 4,200 Campbell Soup Co. 44,900 2,864 ^ Coty Inc. Class A 67,900 1,890 * Central Garden & Pet Co. 33,600 549 * Seneca Foods Corp. Class A 4,400 153 Energy (4.4%) Tesoro Corp. 545,500 46,919 PBF Energy Inc. Class A 1,413,112 46,915 Noble Corp. plc 3,585,705 37,112 Western Refining Inc. 836,100 24,322 Ensco plc Class A 1,852,422 19,210 Alon USA Energy Inc. 1,743,823 17,996 Rowan Cos. plc Class A 1,091,127 17,567 Core Laboratories NV 149,600 16,817 HollyFrontier Corp. 208,300 7,357 Plains GP Holdings LP Class A 727,820 6,325 Chesapeake Energy Corp. 1,250,000 5,150 * Cameron International Corp. 54,526 3,656 CVR Energy Inc. 119,095 3,108 Atwood Oceanics Inc. 201,131 1,844 Financials (22.4%) Everest Re Group Ltd. 263,260 51,975 Regions Financial Corp. 6,392,877 50,184 * MGIC Investment Corp. 6,327,730 48,534 Assured Guaranty Ltd. 1,855,360 46,941 Voya Financial Inc. 1,307,400 38,921 Huntington Bancshares Inc. 4,014,900 38,302 Navient Corp. 3,163,358 37,865 Market Value • Shares ($000) AmTrust Financial Services Inc. 1,307,156 33,829 Digital Realty Trust Inc. 351,319 31,088 Lamar Advertising Co. Class A 498,968 30,687 Hospitality Properties Trust 1,118,171 29,699 MSCI Inc. Class A 397,462 29,444 KeyCorp 2,565,993 28,329 Aspen Insurance Holdings Ltd. 527,400 25,157 Communications Sales & Leasing Inc. 1,130,407 25,152 DuPont Fabros Technology Inc. 597,109 24,201 Universal Insurance Holdings Inc. 1,322,925 23,548 Popular Inc. 802,061 22,947 GEO Group Inc. 652,585 22,625 EPR Properties 316,000 21,052 Kimco Realty Corp. 697,200 20,065 Weingarten Realty Investors 530,135 19,891 CoreSite Realty Corp. 281,617 19,716 Sovran Self Storage Inc. 165,100 19,474 Ryman Hospitality Properties Inc. 338,700 17,436 * Walker & Dunlop Inc. 716,400 17,387 Government Properties Income Trust 952,295 16,998 Spirit Realty Capital Inc. 1,503,356 16,913 CyrusOne Inc. 367,558 16,779 *,^ Credit Acceptance Corp. 92,361 16,768 First American Financial Corp. 428,000 16,311 Regency Centers Corp. 202,700 15,172 Corrections Corp. of America 461,132 14,779 Great Western Bancorp Inc. 537,620 14,661 CBL & Associates Properties Inc. 1,227,050 14,602 ^ Lexington Realty Trust 1,668,692 14,351 Equity LifeStyle Properties Inc. 189,300 13,768 Reinsurance Group of America Inc. Class A 138,820 13,361 *,^ World Acceptance Corp. 343,586 13,029 Summit Hotel Properties Inc. 1,057,800 12,662 *,^ LendingTree Inc. 125,439 12,265 Washington Federal Inc. 529,900 12,002 Omega Healthcare Investors Inc. 319,300 11,271 Cathay General Bancorp 393,800 11,156 13 Strategic Equity Fund Market Value • Shares ($000) Hersha Hospitality Trust Class A 512,813 10,943 Equinix Inc. 32,294 10,680 PrivateBancorp Inc. 275,800 10,646 Mack-Cali Realty Corp. 399,641 9,392 Gaming and Leisure Properties Inc. 298,959 9,244 Axis Capital Holdings Ltd. 162,600 9,018 RLJ Lodging Trust 392,400 8,978 Ashford Hospitality Trust Inc. 1,343,418 8,571 ^ Apple Hospitality REIT Inc. 386,841 7,663 Heritage Insurance Holdings Inc. 477,261 7,622 * Realogy Holdings Corp. 209,916 7,580 Pennsylvania REIT 328,677 7,182 Unum Group 229,054 7,082 * Santander Consumer USA Holdings Inc. 661,637 6,941 *,^ Cowen Group Inc. Class A 1,809,804 6,895 Gramercy Property Trust 799,249 6,754 HCI Group Inc. 199,900 6,657 Camden Property Trust 78,000 6,559 Mid-America Apartment Communities Inc. 62,165 6,354 Macerich Co. 76,457 6,058 Validus Holdings Ltd. 121,951 5,755 CubeSmart 161,500 5,378 Synovus Financial Corp. 185,752 5,370 * BofI Holding Inc. 247,200 5,275 UDR Inc. 134,001 5,163 First Industrial Realty Trust Inc. 219,500 4,991 Extra Space Storage Inc. 53,028 4,956 Alexandria Real Estate Equities Inc. 53,900 4,899 Care Capital Properties Inc. 163,891 4,399 NorthStar Realty Finance Corp. 334,023 4,382 * INTL. FCStone Inc. 147,000 3,929 Nelnet Inc. Class A 89,812 3,536 RAIT Financial Trust 1,114,800 3,500 Central Pacific Financial Corp. 158,300 3,446 TCF Financial Corp. 255,995 3,138 * Flagstar Bancorp Inc. 144,100 3,092 Post Properties Inc. 51,000 3,047 Senior Housing Properties Trust 169,013 3,024 National Health Investors Inc. 43,630 2,902 Associated Banc-Corp 159,550 2,862 Primerica Inc. 62,445 2,781 Ramco-Gershenson Properties Trust 139,900 2,522 Market Value • Shares ($000) Select Income REIT 99,462 2,293 Progressive Corp. 65,000 2,284 * Piper Jaffray Cos. 43,700 2,166 Brixmor Property Group Inc. 83,600 2,142 CenterState Banks Inc. 130,000 1,936 Old National Bancorp 155,879 1,900 * First NBC Bank Holding Co. 85,200 1,754 International Bancshares Corp. 63,900 1,576 Universal Health Realty Income Trust 26,700 1,502 Medical Properties Trust Inc. 103,200 1,340 Maiden Holdings Ltd. 96,600 1,250 Cardinal Financial Corp. 56,200 1,144 Great Southern Bancorp Inc. 28,000 1,040 Agree Realty Corp. 12,000 462 Getty Realty Corp. 20,412 405 Monmouth Real Estate Investment Corp. 18,800 224 One Liberty Properties Inc. 8,100 181 United Fire Group Inc. 3,100 136 Capital Bank Financial Corp. 3,900 120 Federal Agricultural Mortgage Corp. 1,700 64 EMC Insurance Group Inc. 1,000 26 Health Care (9.7%) * Centene Corp. 840,619 51,757 * Hologic Inc. 1,464,714 50,533 * Quintiles Transnational Holdings Inc. 701,503 45,668 * Charles River Laboratories International Inc. 599,025 45,490 * Molina Healthcare Inc. 679,209 43,802 * Amsurg Corp. 507,643 37,870 * INC Research Holdings Inc. Class A 780,013 32,144 * United Therapeutics Corp. 197,949 22,057 CR Bard Inc. 104,000 21,078 * AMN Healthcare Services Inc. 578,925 19,458 * PAREXEL International Corp. 308,787 19,370 * VCA Inc. 278,700 16,078 Chemed Corp. 116,300 15,753 ResMed Inc. 271,283 15,686 * Amedisys Inc. 283,442 13,702 * PRA Health Sciences Inc. 304,500 13,020 Bruker Corp. 324,866 9,096 * LifePoint Health Inc. 127,728 8,845 * Infinity Pharmaceuticals Inc. 1,596,095 8,411 * Natus Medical Inc. 204,570 7,862 14 Strategic Equity Fund Market Value • Shares ($000) Universal Health Services Inc. Class B 60,122 7,498 * ICU Medical Inc. 71,263 7,418 * Sucampo Pharmaceuticals Inc. Class A 588,000 6,427 *,^ Merrimack Pharmaceuticals Inc. 602,103 5,040 * Prestige Brands Holdings Inc. 88,038 4,700 PDL BioPharma Inc. 1,342,300 4,470 * Alere Inc. 81,647 4,132 Owens & Minor Inc. 93,837 3,793 * Array BioPharma Inc. 1,143,256 3,373 *,^ NewLink Genetics Corp. 182,344 3,319 Quality Systems Inc. 216,851 3,305 *,^ Sequenom Inc. 2,272,456 3,204 * Masimo Corp. 64,971 2,718 * LHC Group Inc. 66,100 2,350 Phibro Animal Health Corp. Class A 83,084 2,247 * Emergent BioSolutions Inc. 45,300 1,647 *,^ Insys Therapeutics Inc. 67,641 1,082 * Surgical Care Affiliates Inc. 17,753 822 * Triple-S Management Corp. Class B 32,000 795 *,^ Orexigen Therapeutics Inc. 939,300 528 Industrials (14.0%) Cintas Corp. 590,914 53,070 Huntington Ingalls Industries Inc. 364,450 49,908 * Spirit AeroSystems Holdings Inc. Class A 1,073,108 48,676 * Hawaiian Holdings Inc. 973,195 45,925 AO Smith Corp. 550,346 41,997 Pitney Bowes Inc. 1,893,000 40,775 Masco Corp. 1,219,345 38,348 Owens Corning 809,300 38,264 * Wabash National Corp. 2,815,314 37,162 * JetBlue Airways Corp. 1,700,100 35,906 Trinity Industries Inc. 1,828,946 33,488 * United Rentals Inc. 454,200 28,247 * American Woodmark Corp. 360,482 26,888 BWX Technologies Inc. 749,436 25,151 Alaska Air Group Inc. 305,546 25,061 ^ Greenbrier Cos. Inc. 863,700 23,873 * Meritor Inc. 2,451,546 19,760 Deluxe Corp. 313,182 19,571 Comfort Systems USA Inc. 420,300 13,353 Stanley Black & Decker Inc. 125,233 13,176 GATX Corp. 254,959 12,111 Aircastle Ltd. 448,800 9,981 CEB Inc. 149,007 9,645 General Cable Corp. 721,900 8,814 Market Value • Shares ($000) Interface Inc. Class A 469,196 8,699 RR Donnelley & Sons Co. 499,994 8,200 * Virgin America Inc. 208,587 8,043 Briggs & Stratton Corp. 311,836 7,459 Allison Transmission Holdings Inc. 270,000 7,285 ManpowerGroup Inc. 84,900 6,913 Herman Miller Inc. 211,665 6,538 ADT Corp. 154,469 6,373 Global Brass & Copper Holdings Inc. 251,500 6,275 Steelcase Inc. Class A 399,339 5,958 Hyster-Yale Materials Handling Inc. 83,607 5,568 Standex International Corp. 62,650 4,875 Graco Inc. 56,720 4,762 Douglas Dynamics Inc. 202,203 4,633 Korn/Ferry International 160,300 4,535 Equifax Inc. 31,761 3,630 * Dycom Industries Inc. 54,719 3,539 Manitowoc Co. Inc. 666,011 2,884 SkyWest Inc. 128,300 2,565 Ennis Inc. 108,100 2,113 Griffon Corp. 110,800 1,712 Heidrick & Struggles International Inc. 56,200 1,332 Tetra Tech Inc. 39,519 1,178 John Bean Technologies Corp. 17,200 970 * Babcock & Wilcox Enterprises Inc. 38,500 824 * ACCO Brands Corp. 64,300 577 National Presto Industries Inc. 6,000 502 Federal Signal Corp. 37,200 493 Information Technology (15.3%) *,^ Advanced Micro Devices Inc. 17,331,703 49,395 Booz Allen Hamilton Holding Corp. Class A 1,611,238 48,788 CSRA Inc. 1,775,176 47,752 CDW Corp. 1,144,700 47,505 * Aspen Technology Inc. 1,280,696 46,272 * Cirrus Logic Inc. 1,258,437 45,820 * Manhattan Associates Inc. 734,841 41,790 NVIDIA Corp. 1,055,800 37,618 * Tech Data Corp. 486,400 37,341 * First Data Corp. Class A 2,785,094 36,039 Computer Sciences Corp. 994,108 34,187 DST Systems Inc. 276,270 31,155 SYNNEX Corp. 287,438 26,614 * Synaptics Inc. 322,509 25,717 * ARRIS International plc 1,100,608 25,226 Broadridge Financial Solutions Inc. 414,100 24,560 15 Strategic Equity Fund Market Value • Shares ($000) Avnet Inc. 505,236 22,382 Lexmark International Inc. Class A 653,379 21,842 *,^ Fitbit Inc. Class A 1,305,096 19,772 * Gartner Inc. 191,996 17,155 * MicroStrategy Inc. Class A 91,600 16,462 * Ciena Corp. 854,285 16,249 * CACI International Inc. Class A 143,277 15,288 EarthLink Holdings Corp. 2,549,800 14,457 * GoDaddy Inc. Class A 406,747 13,150 Lam Research Corp. 127,900 10,565 Leidos Holdings Inc. 207,117 10,422 * Blackhawk Network Holdings Inc. 267,636 9,180 Science Applications International Corp. 171,000 9,121 Jabil Circuit Inc. 445,152 8,578 * Inphi Corp. 221,195 7,375 * Gigamon Inc. 235,900 7,318 * Sykes Enterprises Inc. 233,100 7,035 CSG Systems International Inc. 153,794 6,945 * ON Semiconductor Corp. 710,537 6,814 * Mellanox Technologies Ltd. 111,969 6,083 Ingram Micro Inc. 124,363 4,466 MAXIMUS Inc. 83,963 4,420 * Angie’s List Inc. 507,000 4,091 Heartland Payment Systems Inc. 36,844 3,558 * Cadence Design Systems Inc. 140,000 3,301 * ePlus Inc. 38,400 3,092 *,^ Ambarella Inc. 68,437 3,059 Western Union Co. 130,363 2,515 * Sanmina Corp. 106,000 2,478 * Super Micro Computer Inc. 65,488 2,232 * Flextronics International Ltd. 158,252 1,909 * F5 Networks Inc. 17,695 1,873 * Advanced Energy Industries Inc. 50,300 1,750 * Monster Worldwide Inc. 373,800 1,219 * Photronics Inc. 95,271 992 Materials (5.8%) Sealed Air Corp. 1,152,833 55,347 Avery Dennison Corp. 744,990 53,721 Bemis Co. Inc. 803,864 41,624 * Chemtura Corp. 1,116,482 29,475 * Berry Plastics Group Inc. 811,861 29,349 *,^ Trinseo SA 426,150 15,687 Domtar Corp. 342,884 13,887 Cabot Corp. 281,214 13,591 Market Value • Shares ($000) Graphic Packaging Holding Co. 1,007,401 12,945 Reliance Steel & Aluminum Co. 115,759 8,009 AptarGroup Inc. 93,300 7,316 Newmont Mining Corp. 244,782 6,506 Westlake Chemical Corp. 129,389 5,991 Commercial Metals Co. 343,860 5,835 * Axalta Coating Systems Ltd. 184,815 5,397 Huntsman Corp. 377,378 5,019 Neenah Paper Inc. 76,100 4,845 * Ferro Corp. 395,358 4,693 Kaiser Aluminum Corp. 49,711 4,203 Mercer International Inc. 394,796 3,731 * US Concrete Inc. 45,049 2,684 * Kraton Performance Polymers Inc. 110,500 1,912 Worthington Industries Inc. 42,773 1,524 * Koppers Holdings Inc. 55,200 1,240 * AK Steel Holding Corp. 158,577 655 Telecommunication Services (0.9%) Telephone & Data Systems Inc. 454,872 13,687 * Level 3 Communications Inc. 206,113 10,893 Frontier Communications Corp. 1,217,000 6,803 Inteliquent Inc. 337,605 5,419 * Cincinnati Bell Inc. 1,327,700 5,138 ^ Windstream Holdings Inc. 413,342 3,175 * General Communication Inc. Class A 91,400 1,674 Cogent Communications Holdings Inc. 37,085 1,447 Shenandoah Telecommunications Co. 49,400 1,321 * Vonage Holdings Corp. 140,400 642 * United States Cellular Corp. 9,600 439 * FairPoint Communications Inc. 19,500 290 Utilities (5.9%) FirstEnergy Corp. 1,660,870 59,741 UGI Corp. 1,253,182 50,491 WGL Holdings Inc. 611,302 44,240 Entergy Corp. 508,726 40,332 Vectren Corp. 626,800 31,691 AES Corp. 1,952,105 23,035 New Jersey Resources Corp. 509,883 18,575 Ameren Corp. 367,776 18,426 CMS Energy Corp. 362,700 15,393 Pinnacle West Capital Corp. 115,791 8,692 16 Strategic Equity Fund Market Value • Shares ($000) NiSource Inc. 253,776 5,979 PNM Resources Inc. 166,127 5,602 Atmos Energy Corp. 53,434 3,968 ONE Gas Inc. 59,586 3,641 American States Water Co. 90,088 3,546 Avista Corp. 74,239 3,027 * Talen Energy Corp. 324,800 2,923 Unitil Corp. 37,500 1,593 Total Common Stocks (Cost $5,322,326) Temporary Cash Investments (2.3%) 1 Money Market Fund (2.3%) Vanguard Market Liquidity Fund, 0.495% 134,680,975 134,681 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) 4 Federal Home Loan Bank Discount Notes, 0.501%, 5/3/16 100 100 4 Federal Home Loan Bank Discount Notes, 0.411%, 6/2/16 100 100 Federal Home Loan Bank Discount Notes, 0.401%– 0.516%, 8/31/16 1,100 1,098 5 United States Treasury Bill, 0.428%, 8/4/16 300 299 Total Temporary Cash Investments (Cost $136,278) Total Investments (101.9%) (Cost $5,458,604) Amount ($000) Other Assets and Liabilities (-1.9%) Other Assets Investment in Vanguard 483 Receivables for Accrued Income 8,098 Receivables for Capital Shares Issued 5,520 5 Other Assets 157 Total Other Assets Liabilities Payables for Investment Securities Purchased (5,133) Collateral for Securities on Loan (109,708) Payables for Capital Shares Redeemed (2,648) Payables to Vanguard (7,373) Other Liabilities (8) Total Liabilities Net Assets (100%) Applicable to 204,776,822 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 5,322,609 Undistributed Net Investment Income 14,318 Accumulated Net Realized Gains 10,441 Unrealized Appreciation (Depreciation) Investment Securities 472,029 Futures Contracts 624 Net Assets • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
